 



Exhibit 10(xxviii)

AMENDMENT NO. 5
TO THE RETIREMENT BENEFIT PLAN
FOR ALFRED M. RANKIN, JR.
(As Amended and Restated Effective as of January 1, 1994)

     NACCO Industries, Inc. hereby adopts this Amendment No. 5 to the Retirement
Benefit Plan for Alfred M. Rankin, Jr. (As Amended and Restated Effective
January 1, 1994) (the “Plan”), to be effective as of January 1, 2003. Words used
herein with initial capital letters which are defined in the Plan are used
herein as so defined.

Section 1

     Section 3.4(a) of the Plan is hereby amended in its entirety to read as
follows:

     “(a) Definitions. For purposes of this Section, the following terms shall
have the following meanings:



       (i) “Earnings Before Interest After-Tax “ is defined as the sum of
(A) consolidated net income for NACCO Industries, Inc. for the subject year
before extraordinary items and cumulative effect of accounting changes as
defined by US generally accepted accounting principles (“GAAP”) plus
(B) After-Tax Consolidated Interest Expense;          (ii) “After Tax
Consolidated Interest Expense” is defined as Consolidated Interest Expense
multiplied by (1 minus the marginal tax rate). The marginal tax rate is defined
as the tax rate applicable to an incremental amount of income related to
federal, state and foreign income taxes;          (iii) “Consolidated Interest
Expense” is defined as consolidated interest expense as defined by US GAAP;    
     (iv) “Total Capital Employed” is defined as the sum of (A) average
consolidated shareholders’ equity for NACCO Industries, Inc. as determined under
US GAAP) plus (B) average Consolidated Debt as determined under US GAAP, each
determined at the beginning of the subject year and the end of each month of the
subject year and dividing by thirteen;          (v) “Consolidated Debt” is
defined as the consolidated debt incurred by NACCO Industries, Inc. under
revolving credit agreements, capital lease obligations, current maturities of
long-term debt and long-term debt;          (vi) “NMHG Retail-Europe
Adjustments” is defined as adjustments to consolidated net income before
extraordinary items and cumulative effect of accounting changes, Consolidated
Interest Expense, consolidated shareholders’ equity and Consolidated Debt to
exclude: the sum of (A) the results of the European Retail Division of NACCO
Materials Handling Group, Inc. (“NMHG”) as determined under US GAAP plus (B) the
corresponding consolidated eliminations related to the inclusion of the NMHG
European Retail Division as determined under US GAAP, plus (C) the debt and
related interest expense recorded by NMHG related to loans to NMHG’s European
Retail Division;

 



--------------------------------------------------------------------------------



 





       (vii) “Project Mining Subsidiaries Adjustment” is defined as adjustments
to Consolidated Interest Expense and Consolidated Debt to exclude the debt and
related interest expense recorded at the three project mine subsidiaries of The
North American Coal Corporation (The Coteau Properties Company, The Falkirk
Mining Company and The Sabine Mining Company);

     (viii)  “Fixed Income Fund” shall mean the Stable Asset Fund under the
Profit Sharing Plan or any equivalent fixed income fund under such Plan that is
designed by the NACCO Industries, Inc. Retirement Funds Investment Committee as
the successor to the Stable Asset Fund; and

     (ix)  ROTCE means NACCO Industries, Inc.’s consolidated return on total
capital employed (excluding NMHG Retail- Europe) for the applicable time period
calculated as follows:

Earnings Before Interest After-Tax (after NMHG Retail-Europe Adjustments and
Project Mining Subsidiaries Adjustments)

divided by

Total Capital Employed (after NMHG Retail-Europe Adjustments and Project Mining
Subsidiaries Adjustments)

ROTCE shall be determined at least annually by the Employer.”

Section 2

     Section 3.4 of the Plan is hereby amended be deleting the phrase “Adjusted
ROE” each time it appears therein and substituting the term “ROTCE” therefor.

     EXECUTED this 24th day of June, 2003.

        NACCO INDUSTRIES, INC.         By: /s/ Charles A. Bittenbender    

--------------------------------------------------------------------------------

  Title:   Vice President, General Counsel and       Secretary

- 2 -